                                                                    RECEJV
                  IN THE UNITED STATES DISTRICT COURT                     ED
                      FOR THE DISTRICT OF MONTANA                       JUN O6 2019
                           MISSOULA DIVISION                          Clerk,   u
                                                   °ri;~trict
             _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __,_, issouJaolrv, Co urts
                                                                D _ont_ana
                                                                  1v1s1on

UN1TED STATES OF AMERICA,                          6:18-PO-5077-JCL
                                                   CYB Violation No:
                         Plaintiff,                F AJC0004 and F AJC0006

            vs.
                                                   ORDER DISMISSING
JAMES B. SCOTT,

                         Defendant.


      The government has moved to dismiss the above referenced violation

notices without prejudice. Accordingly,

      IT IS ORDERED that violation notices FAJC0004 and F AJC0006 are

DISMISSED.

      The Clerk of Court is directed to forward a copy of this order to the U.S.

Attorney's Office, the Defendant at 252 Woodland Heights Rd., Libby, MT 59923,

and to the Central Violations Bureau at P.O. Box 780549, San Antonio, Texas

78278-0549. CVB is directed to enter NC as the disposition code in this matter.

      DONE and DATED this Mi1_ day of June, 2019.




                                              e    iah C Lynch
                                               nited States Magistrate Judge
c:    USA
      Def
      CYB


ORDER - PAGE 1
